Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-19 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent Application 20200019257 A1, hereinafter “Chang”) in view of Kulkarni et al. (U.S. Patent Application 20190182579 A1, hereinafter “Kulkarni”).

Regarding Claim 1, Chang teaches a stylus (par 0025 Fig 4B stylus), comprising: 
a barrel structure comprising a functional compartment (par 0026 Fig 4B pen body 1 space 10), a charging compartment (par 0035 Fig 4B modular devices 3-32b – 3-32d) and a battery compartment (par 0038 Fig 5A combination of battery 3-32e and charging module 3-32a) sequentially arranged in the barrel structure (par 0034 Figs 4B, 5A the three compartments may be sequentially arranged), the charging compartment being provided with a charging electrode disposed therein (par 0039 Fig 6 modular devices 3-32b – 3-32d include a breakable connection pins 332; par 0027 a first conductive terminal (such as a positive terminal) of the rechargeable battery can be electrically connected to the control module 21); 
a first body assembly located in the functional compartment (par 0028 Fig 4B pen body 1 comprising circuit board of control module 21) and electrically connected to the charging electrode (par 0027 a first conductive terminal (such as a positive terminal) of the rechargeable battery can be electrically connected to the control module 21); 
a second body assembly located in the battery compartment (par 0038 Fig 5A battery compartment combination of battery 3-32e and charging module 3-32a includes second body assembly, par 0030, comprising circuit module of charging module 32a), wherein the second body assembly is electrically connected to the charging electrode and the first body assembly respectively (par 0033 Figs 4B for charging module 32a, the other connection interface 33 of the modular function device 3 can be a USB Type-C connector which connects the charging module 32a power pins to the power supply module 22 for charging the stylus, through the connection interfaces 13 and 33; and par 0027 a first conductive terminal (such as a positive terminal) of the rechargeable battery can be electrically connected to the control module 21 in the first body assembly);
the second body assembly comprises a rechargeable battery (par 0038 Fig 5A battery compartment combination of rechargeable battery 3-32e and charging module 3-32a includes second body assembly, par 0030, comprising circuit module of charging module 32a), and the rechargeable battery is configured to provide electrical energy to the charging electrode through the first body assembly and the second body assembly (par 0033 Figs 4B for charging module 32a, the other connection interface 33 of the modular function device 3 can be a USB Type-C connector which connects the charging module 32a power pins to the power supply module 22 for charging the stylus, through the connection interfaces 13 and 33; and par 0027 a first conductive terminal (such as a positive terminal) of the rechargeable battery can be electrically connected to the control module 21 in the first body assembly; i.e., the charging electrode effectively runs throughout the first and second body assemblies and thus he rechargeable battery is configured to provide electrical energy to the charging electrode through the first body assembly and the second body assembly) so as to enable the charging electrode to charge a wireless device 
a stylus tip located at one end of the barrel structure (Fig 4B par 0027 first conductive part 121 of the pen head 12 is located at one end of the barrel structure).
However, Chang appears not to expressly teach so as to enable the charging electrode to charge a wireless earphone accommodated in the charging compartment.
Kulkarni teaches a similar stylus arrangement with modules provided so as to enable the charging electrode to charge a wireless earphone accommodated in the charging compartment (par 0022 Figs 2A,3 when earpiece 340 is docked, stylus battery 304 may provide power to components of earpiece 340; breakable power/data link 322 operatively couples to earpiece 340 in order to supply and/or receive power).
Chang and Kulkarni are analogous art as they each pertain to stylus designs. It would have been obvious to a person of ordinary skill in the art to modify the stylus design of Chang with the inclusion of the charging compartment arrangement of Kulkarni. The motivation would have been in order to provide an earpiece dock which securely stores the wireless earpiece and provides power to charge a battery of the wireless earpiece (Kulkarni par 0012).

Regarding Claim 8, Chang as modified teaches the stylus of claim 1, wherein the first body assembly comprises a first main board (Chang par 0028 Fig 4B pen body 1 comprising circuit board of control module 21) and a backup battery electrically connected to each other (Chang par 0028 Fig 4B pen body 1 comprising power supply 22; par 0027 module 22 may comprise a battery), and 
the charging electrode and the second body assembly are each connected to the first main board (Chang par 0033 Figs 4B for charging module 32a, the other connection interface 33 of the modular function device 3 can be a USB Type-C connector which connects the charging module 32a power pins to the power supply module 22 for charging the stylus, through the connection interfaces 13 and 33; and par 0027 a first conductive terminal (such as a positive terminal) of the rechargeable battery can be electrically connected to the control module 21 [circuit board of control module 21] in the first body assembly; i.e., the charging electrode effectively runs throughout the first and second body assemblies and thus the rechargeable battery is configured to provide electrical energy to the charging electrode through the first body assembly and the second body assembly).

Regarding Claim 10, Chang as modified teaches a touch device (Kulkarni par 0034 Fig 6A touch stylus 602), comprising a wireless earphone and the stylus of claim 1 (Kulkarni par 0034 Fig 6A stylus 602 with docked earpiece 601), the wireless earphone being detachably accommodated in the charging compartment (Kulkarni par 0034 Fig 6A stylus 602 with docked [detachably accommodated] earpiece 601) and electrically connected to the charging electrode of the stylus (Kulkarni par 0029 Fig 3 the earpiece dock includes breakable power/data link 322 [charging electrode]; earpiece 340 may include a corresponding breakable power/data link 345 which may engage with breakable power/data link 322 of flexible portion 320 when earpiece 340 is docked).
Chang and Kulkarni are analogous art as they each pertain to stylus designs. It would have been obvious to a person of ordinary skill in the art to modify the stylus design of Chang with the inclusion of the charging compartment arrangement of Kulkarni. The motivation would have been in order to provide an earpiece dock which securely stores the wireless earpiece and provides power to charge a battery of the wireless earpiece (Kulkarni par 0012).

Regarding Claim 18, Chang as modified teaches the touch device of claim 10, wherein the first body assembly comprises a first main board (Chang par 0028 Fig 4B pen body 1 comprising circuit board of control module 21) and a backup battery electrically connected to each other (Chang par 0028 Fig 4B pen body 1 comprising power supply 22; par 0027 module 22 may comprise a battery), and 
the charging electrode and the second body assembly are each connected to the first main board (Chang par 0033 Figs 4B for charging module 32a, the other connection interface 33 of the modular function device 3 can be a USB Type-C connector which connects the charging module 32a power pins to the power supply module 22 for charging the stylus, through the connection interfaces 13 and 33; and par 0027 a first conductive terminal (such as a positive terminal) of the rechargeable battery can be electrically connected to the control module 21 [circuit board of control module 21] in the first body assembly; i.e., the charging electrode effectively runs throughout the first and second body assemblies and thus the rechargeable battery is configured to provide electrical energy to the charging electrode through the first body assembly and the second body assembly).

Claims 2-7 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent Application 20200019257 A1, hereinafter “Chang”) in view of Kulkarni et al. (U.S. Patent Application 20190182579 A1, hereinafter “Kulkarni”) and further in view of He et al. (China Patent Application CN111212350A, hereinafter “He”).

Regarding Claim 2, Chang as modified teaches the stylus of claim 1, wherein 
the barrel structure comprises a first sleeve (par 0026 Fig 4B pen body 1 comprises a hollow pen holder 11) and a second sleeve (par 0038 Fig 5A outer surfaces of combination of battery module 3-32e and charging module 3-32a) that are detachably connected (Fig 5a par 0038 pen body 1 and combination of battery module 3-32e and charging module 3-32a may be detachably connected),
the functional compartment is located in the first sleeve (par 0026 Fig 4B accommodation space 10 is located in pen body 1 hollow pen holder 11),
the battery compartment is located in the second sleeve (par 0038 Fig 5A outer surfaces of combination of battery module 3-32e and charging module 3-32a provides a  space for battery 32e), 
one end of the first sleeve has a first recess, one end of the second sleeve has a second recess (Fig 8 par 0041 one end of the holder 11 has first recess at least 1315; par 0030 one end of the module combination 3-32e and 3-32a has a second recess at least 33), and 
the first recess and the second recess are capable of engaging with each other to form the charging compartment (Fig 8 par 0041 recesses 1315 and 33 are capable of engaging with each other to forming a connection space for charging, construed as a small volume charging compartment).
However, Chang as modified appears not to expressly teach the first recess and the second recess are capable of engaging with each other to form the charging compartment [with size enough to charge an accessory component].
In a similar arrangement He teaches the first sleeve recess and the second sleeve recess are capable of engaging with each other to form the charging compartment (page 9 Figs 1 and 2 first sleeve 12 recess and the second sleeve 11 recess are capable of being snapped together to form the charging compartment, i.e. Fig 2 larger volume in which accessory battery 5 may be placed for charging).
Chang Kulkarni and He are analogous art as they each pertain to stylus designs. It would have been obvious to a person of ordinary skill in the art to modify the stylus design of Chang/ Kulkarni with the inclusion of the charging compartment arrangement of He. The motivation would have been in order to provide an internal accommodating space for earpiece recharging.

Regarding Claim 3, Chang as modified teaches the stylus of claim 2, wherein 
the second body assembly (Chang par 0038 Fig 5A battery compartment combination of battery 3-32e and charging module 3-32a includes second body assembly, par 0030, comprising circuit module of charging module 32a) is electrically connected to the first body assembly (Chang par 0028 Fig 4B pen body 1 comprising circuit board of control module 21) through a first power terminal and a second power terminal (Chang par 0033 Figs 4B for charging module 32a, the other connection interface 33 of the modular function device 3 can be a USB Type-C connector which connects the charging module 32a power pins to the power supply module 22 for charging the stylus, through the connection interfaces 13 and 33; par 0032 Fig 3 power output terminal 1322 mates with power output terminal 3322), 
the first power terminal is fixed to the first sleeve and electrically connected to the first body assembly (Chang par 0032 Fig 3 first power output terminal 1322 is fixed to the first sleeve hollow pen holder 11 and electrically connected to the first body assembly 1), 
the second power terminal is fixed to the second sleeve and electrically connected to the second body assembly (Chang par 0032 Fig 3 second power output terminal 1322 is fixed to the second sleeve outer surfaces of combination of battery module 3-32e and charging module 3-32a and electrically connected to the second body assembly battery compartment combination of rechargeable battery 3-32e and charging module 3-32a includes second body assembly, par 0030), and 
when the first sleeve is connected to the second sleeve, the first power terminal is enabled to be in contact with and electrically connected to the second power terminal (Chang par 0032 Fig 3 power output terminal 1322 mates with power output terminal 3322).

Regarding Claim 4, Chang as modified teaches the stylus of claim 3, further comprising two first power terminals and two second power terminals (Chang par 0032 Fig 3 power terminals 1322 and 1324 mate with power terminal 3322 3324), wherein 
one end of each of the two first power terminals is a spring (Chang par 0039 Fig 6 suggests power terminals 1322 and 1324 may be pogo pins [comprising a spring]; inverting the connector sides of Fig 6 would have been an obvious alternative), 
one end of each of the two second power terminals is a ring fixed to the second sleeve (Chang par 0039 Fig 6 suggests power terminal 3322 and 3324 may be rings fixed to the sleeve; inverting the connector sides of Fig 6 would have been an obvious alternative), and when the first sleeve is connected to the second sleeve, the spring of the each of the two first power terminals is enabled to be in contact with and electrically connected to the corresponding ring of the each of the two second power terminals (Chang par 0039 Fig 6 the first connector 131 and the second connector 331 can be connected by the screw structures 1314 and 3314, and the pogo pin connectors 332a electrically contact the planar electrodes 132b).

Regarding Claim 5, Chang as modified teaches the stylus of claim 2, wherein 
the functional compartment and the first recess are separated by a first partition (Chang accommodation space 10 and first recess at least 1315 are separated by a first partition shown unlabeled in Figs 3, 6-8), 
the charging electrode comprises a third power terminal and a first connector (Chang par 0032 Fig 3 power terminals 1322 and 1324), 
the barrel structure has a first through hole and a second through hole penetrating the functional compartment (Chang par 0026 Fig 3 holes 1313 penetrate the accommodation space 10/11) and the charging compartment (Chang par 0031 Fig 3 holes 3313 penetrate the modular devices 3-32b partitions), 
the third power terminal is electrically connected to the first body assembly after passing through the first through hole (Chang par 0027 circuit board includes the connection interface 13 directly or indirectly disposed thereon, and the control module 21 can also be electrically connected to the power connection terminal 1322 of the first set of contacts 132 through the conductive line or the bus of the circuit 211), and 
the first connector is electrically connected to the first body assembly after passing through the second through hole (Chang par 0027 circuit board includes the connection interface 13 directly or indirectly disposed thereon, and the control module 21 can also be electrically connected to the power connection terminal 1324 of the first set of contacts 132 through the conductive line or the bus of the circuit 211).

Regarding Claim 6, Chang as modified teaches the stylus of claim 2, wherein 
the battery compartment and the second recess are separated by a second partition (Chang combination of battery 3-32e and charging module 3-32a and second recess at least 33 are separated by a second partition shown unlabeled in Figs 3, 6-8), 
the charging electrode comprises a fourth power terminal and a second connector (Chang par 0032 Fig 3 power terminal 3322 and 3324), 
the barrel structure has a third through hole and a fourth through hole penetrating the battery compartment (Chang par 0026 Fig 3 holes 1313 penetrate the battery compartment 32e) and the charging compartment (Chang par 0031 Fig 3 holes 3313 penetrate the modular devices 3-32b partitions), 
the fourth power terminal is electrically connected to the second body assembly after passing through the third through hole (Chang par 0027 circuit board includes the connection interface 13 directly or indirectly disposed thereon, and the control module 21 can also be electrically connected to the power connection terminal 3322 of the first set of contacts 132 through the conductive line or the bus of the circuit 211), and 
the second connector is electrically connected to the second body assembly after passing through the fourth through hole (Chang par 0027 circuit board includes the connection interface 13 directly or indirectly disposed thereon, and the control module 21 can also be electrically connected to the power connection terminal 3324 of the first set of contacts 132 through the conductive line or the bus of the circuit 211).

Regarding Claim 7, Chang as modified teaches the stylus of claim 2, wherein a sidewall of the first recess and a sidewall of the second recess are each provided with a magnetic member (Chang par 0026 Fig 3 joint 1311 sidewall is provided with a magnet 1312 and par 0026 part 3311 sidewall is provided with a magnet 3312).

Regarding Claim 12, Chang as modified teaches the touch device of claim 10, wherein 
the barrel structure comprises a first sleeve (Chang par 0026 Fig 4B pen body 1 comprises a hollow pen holder 11) and a second sleeve (Chang par 0038 Fig 5A outer surfaces of combination of battery module 3-32e and charging module 3-32a) that are detachably connected (Chang Fig 5a par 0038 pen body 1 and combination of battery module 3-32e and charging module 3-32a may be detachably connected),
the functional compartment is located in the first sleeve (Chang par 0026 Fig 4B accommodation space 10 is located in pen body 1 hollow pen holder 11),
the battery compartment is located in the second sleeve (Chang par 0038 Fig 5A outer surfaces of combination of battery module 3-32e and charging module 3-32a provides a  space for battery 32e), 
one end of the first sleeve has a first recess, one end of the second sleeve has a second recess (Chang Fig 8 par 0041 one end of the holder 11 has first recess at least 1315; par 0030 one end of the module combination 3-32e and 3-32a has a second recess at least 33), and 
the first recess and the second recess are capable of engaging with each other to form the charging compartment (Chang Fig 8 par 0041 recesses 1315 and 33 are capable of engaging with each other to forming a connection space for charging, construed as a small volume charging compartment).
However, Chang as modified appears not to expressly teach the first recess and the second recess are capable of engaging with each other to form the charging compartment [with size enough to charge an accessory component].
In a similar arrangement He teaches the first sleeve recess and the second sleeve recess are capable of engaging with each other to form the charging compartment (page 9 Figs 1 and 2 first sleeve 12 recess and the second sleeve 11 recess are capable of being snapped together to form the charging compartment, i.e. Fig 2 larger volume in which accessory battery 5 may be placed for charging).
Chang Kulkarni and He are analogous art as they each pertain to stylus designs. It would have been obvious to a person of ordinary skill in the art to modify the stylus design of Chang/Kulkarni with the inclusion of the charging compartment arrangement of He. The motivation would have been in order to provide an internal accommodating space for earpiece recharging.

Regarding Claim 13, Chang as modified teaches the touch device of claim 12, wherein 
the second body assembly (Chang par 0038 Fig 5A battery compartment combination of battery 3-32e and charging module 3-32a includes second body assembly, par 0030, comprising circuit module of charging module 32a) is electrically connected to the first body assembly (Chang par 0028 Fig 4B pen body 1 comprising circuit board of control module 21) through a first power terminal and a second power terminal (Chang par 0033 Figs 4B for charging module 32a, the other connection interface 33 of the modular function device 3 can be a USB Type-C connector which connects the charging module 32a power pins to the power supply module 22 for charging the stylus, through the connection interfaces 13 and 33; par 0032 Fig 3 power output terminal 1322 mates with power output terminal 3322), 
the first power terminal is fixed to the first sleeve and electrically connected to the first body assembly (Chang par 0032 Fig 3 first power output terminal 1322 is fixed to the first sleeve hollow pen holder 11 and electrically connected to the first body assembly 1), 
the second power terminal is fixed to the second sleeve and electrically connected to the second body assembly (Chang par 0032 Fig 3 second power output terminal 1322 is fixed to the second sleeve outer surfaces of combination of battery module 3-32e and charging module 3-32a and electrically connected to the second body assembly battery compartment combination of rechargeable battery 3-32e and charging module 3-32a includes second body assembly, par 0030), and 
when the first sleeve is connected to the second sleeve, the first power terminal is enabled to be in contact with and electrically connected to the second power terminal (Chang par 0032 Fig 3 power output terminal 1322 mates with power output terminal 3322).

Regarding Claim 14, Chang as modified teaches the touch device of claim 13, further comprising two first power terminals and two second power terminals (Chang par 0032 Fig 3 power terminals 1322 and 1324 mate with power terminal 3322 3324), wherein 
one end of each of the two first power terminals is a spring (Chang par 0039 Fig 6 suggests power terminals 1322 and 1324 may be pogo pins [comprising a spring]; inverting the connector sides of Fig 6 would have been an obvious alternative), 
one end of each of the two second power terminals is a ring fixed to the second sleeve (Chang par 0039 Fig 6 suggests power terminal 3322 and 3324 may be rings fixed to the sleeve; inverting the connector sides of Fig 6 would have been an obvious alternative), and when the first sleeve is connected to the second sleeve, the spring of the each of the two first power terminals is enabled to be in contact with and electrically connected to the corresponding ring of the each of the two second power terminals (Chang par 0039 Fig 6 the first connector 131 and the second connector 331 can be connected by the screw structures 1314 and 3314, and the pogo pin connectors 332a electrically contact the planar electrodes 132b).

Regarding Claim 15, Chang as modified teaches the touch device of claim 12, wherein 
the functional compartment and the first recess are separated by a first partition (Chang accommodation space 10 and first recess at least 1315 are separated by a first partition shown unlabeled in Figs 3, 6-8), 
the charging electrode comprises a third power terminal and a first connector (Chang par 0032 Fig 3 power terminals 1322 and 1324), 
the barrel structure has a first through hole and a second through hole penetrating the functional compartment (Chang par 0026 Fig 3 holes 1313 penetrate the accommodation space 10/11) and the charging compartment (Chang par 0031 Fig 3 holes 3313 penetrate the modular devices 3-32b partitions), 
the third power terminal is electrically connected to the first body assembly after passing through the first through hole (Chang par 0027 circuit board includes the connection interface 13 directly or indirectly disposed thereon, and the control module 21 can also be electrically connected to the power connection terminal 1322 of the first set of contacts 132 through the conductive line or the bus of the circuit 211), and 
the first connector is electrically connected to the first body assembly after passing through the second through hole (Chang par 0027 circuit board includes the connection interface 13 directly or indirectly disposed thereon, and the control module 21 can also be electrically connected to the power connection terminal 1324 of the first set of contacts 132 through the conductive line or the bus of the circuit 211).

Regarding Claim 16, Chang as modified teaches the touch device of claim 12, wherein 
the battery compartment and the second recess are separated by a second partition (Chang combination of battery 3-32e and charging module 3-32a and second recess at least 33 are separated by a second partition shown unlabeled in Figs 3, 6-8), 
the charging electrode comprises a fourth power terminal and a second connector (Chang par 0032 Fig 3 power terminal 3322 and 3324), 
the barrel structure has a third through hole and a fourth through hole penetrating the battery compartment (Chang par 0026 Fig 3 holes 1313 penetrate the battery compartment 32e) and the charging compartment (Chang par 0031 Fig 3 holes 3313 penetrate the modular devices 3-32b partitions), 
the fourth power terminal is electrically connected to the second body assembly after passing through the third through hole (Chang par 0027 circuit board includes the connection interface 13 directly or indirectly disposed thereon, and the control module 21 can also be electrically connected to the power connection terminal 3322 of the first set of contacts 132 through the conductive line or the bus of the circuit 211), and 
the second connector is electrically connected to the second body assembly after passing through the fourth through hole (Chang par 0027 circuit board includes the connection interface 13 directly or indirectly disposed thereon, and the control module 21 can also be electrically connected to the power connection terminal 3324 of the first set of contacts 132 through the conductive line or the bus of the circuit 211).

Regarding Claim 17, Chang as modified teaches the touch device of claim 12, wherein a sidewall of the first recess and a sidewall of the second recess are each provided with a magnetic member (Chang par 0026 Fig 3 joint 1311 sidewall is provided with a magnet 1312 and par 0026 part 3311 sidewall is provided with a magnet 3312).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent Application 20200019257 A1, hereinafter “Chang”) in view of Kulkarni et al. (U.S. Patent Application 20190182579 A1, hereinafter “Kulkarni”) and further in view of Cevette et al. (U.S. Patent Application 20210183400 A1, hereinafter “Cevette”).

Regarding Claim 9, Chang as modified teaches the stylus of claim 1. However, Chang as modified appears not to expressly teach wherein the first body assembly includes a recording and translation module, and the rechargeable battery is further configured to provide electrical energy to the recording and translation module.
Cevette teaches a similar stylus wherein the first body assembly includes a recording and translation module (par 0024 Fig 2 transcription/translation component 38 mounted within housing 18), and the rechargeable battery (par 0024 Fig 2 power source 22 such as a rechargeable battery) is further configured to provide electrical energy to the recording and translation module (par 0045 configured for power transfer to components of the auditory stylus 12).
Chang Kulkarni and Cevette are analogous art as they each pertain to stylus designs. It would have been obvious to a person of ordinary skill in the art to modify the stylus design of Chang/Kulkarni with the inclusion of the recording and translation module of Cevette. The motivation would have been in order to provide a device that enhances the ability of individuals to understand or perceive speech that they hear (Cevette par 0003).

Regarding Claim 19, Chang as modified teaches the touch device of claim 10. However, Chang as modified appears not to expressly teach wherein the first body assembly includes a recording and translation module, and the rechargeable battery is further configured to provide electrical energy to the recording and translation module.
Cevette teaches a similar stylus wherein the first body assembly includes a recording and translation module (par 0024 Fig 2 transcription/translation component 38 mounted within housing 18), and the rechargeable battery (par 0024 Fig 2 power source 22 such as a rechargeable battery) is further configured to provide electrical energy to the recording and translation module (par 0045 configured for power transfer to components of the auditory stylus 12).
Chang Kulkarni and Cevette are analogous art as they each pertain to stylus designs. It would have been obvious to a person of ordinary skill in the art to modify the stylus design of Chang/Kulkarni with the inclusion of the recording and translation module of Cevette. The motivation would have been in order to provide a device that enhances the ability of individuals to understand or perceive speech that they hear (Cevette par 0003).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent Application 20200019257 A1, hereinafter “Chang”) in view of Kulkarni et al. (U.S. Patent Application 20190182579 A1, hereinafter “Kulkarni”) and further in view of Kong et al. (China Patent Application CN210809552U, hereinafter “Kong”).

Regarding Claim 11, Chang as modified teaches the touch device of claim 10. However, Chang as modified appears not to expressly teach wherein the touch device comprises two wireless earphones, the first body assembly of the stylus is configured to charge one of the two wireless earphones, and the first body assembly is further configured to charge the other of the two wireless earphones through the second body assembly of the stylus.
In a similar area of endeavor, Kong teaches wherein the touch device (Fig 10 wristband with touch screen 2) comprises two wireless earphones (Figs 8,11 paras 0024,0035 pair of earphones 9/12), the first body assembly of the 
It would have been obvious to one of ordinary skill in the art to modify the function module 32b of Chang as modified to include the two Bluetooth earphone modules of Kong because such a modification is the result of simple substitution of one known element for another producing a predictable result. 
More specifically, the function module 32b of Chang as modified and the two Bluetooth earphone modules of Kong perform the same general and predictable function, the predictable function being providing storage and charging of one or more Bluetooth earphones through a standard mechanical and electrical module stacking interface. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the function module 32b of Chang as modified by replacing it with the two Bluetooth earphone modules of Kong. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624